Mover, C.J.
This affidavit of disqualification was filed by plaintiff John I. Dallas and seeks the disqualification of Judge Judson L. Shattuck, Jr. from further proceedings in the above-captioned case.
Affiant claims his former attorney serves as a part-time referee appointed by Judge Shattuck and that this relationship, which existed at the time the case was pending, prejudicially will affect Judge Shattuck’s consideration of the issues before him on remand.
Opinion Nos. 87-014 and 87-036 of the Board of Commissioners on Grievances and Discipline hold that a part-time referee may not practice law before the court of common pleas division in which he serves or before the judge or judges to whom he owes his appointment. Although the record fails to support a finding that Judge Shattuck could not fairly and impartially rule on the issues that will be raised in the remand hearing, Judge Shattuck should be disqualified in order to avoid the appearance of impropriety and to ensure the parties’ absolute confidence in the proceedings.
*1245It is ordered that Judge Judson L. Shattuck, Jr. participate no further in these proceedings. A judge will be assigned to preside over this case.